April 10, 1940.
The opinion of the Court was delivered by
This is an appeal from the Civil Court of Florence. A careful study of the testimony and the law shows that R. W. Sharkey, Judge of the Civil Court of Florence, has covered *Page 468 
the facts and the law applicable thereto in an order refusing a new trial.
That order is affirmed and made the opinion of this Court. Let the order of Judge Sharkey refusing a new trial be reported.
MR. CHIEF JUSTICE BONHAM, MR. JUSTICE FISHBURNE and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur.